INTELLECTUAL PROPERTY SECURITY AGREEMENT


THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Agreement”) is made as of
March 11, 2011, between VYSTAR CORPORATION, a Georgia corporation (“Pledgor”),
and TOPPING LIFT CAPITAL LLC, a Georgia limited liability company (together with
its successors and assigns, “Lender”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Loan and Security Agreement dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Loan Agreement)
between Pledgor and Lender, Lender is willing to make certain financial
accommodations available to Pledgor from time to time pursuant to the terms and
conditions thereof; and
 
WHEREAS, Pledgor is required to execute and deliver this Agreement pursuant to
the Loan Agreement;
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Pledgor and Lender hereby agree as follows:
 
1.           Grant of Security Interest in Intellectual Property.  Pledgor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations,
hereby mortgages, pledges and hypothecates to Lender, and grants to Lender, a
Lien on and security interest in, all of its right, title and interest in, to
and under the following Collateral of Pledgor, whether now owned or hereafter
acquired or arising and wherever located (the “Intellectual Property
Collateral”):
 
(a)           all of its copyrights and copyright registrations, including (i)
the copyright registrations and recordings thereof and all applications in
connection therewith listed on Schedule 1, (ii) all restorations, reversions,
extensions or renewals thereof, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements thereof, (iv) the right to
sue for past, present and future infringements thereof and (v) all of Pledgor’s
rights corresponding thereto throughout the world;
 
(b)           all of its patents and patent applications, including (i) the
patents and patent applications listed on Schedule 1, (ii) all renewals,
continuations, divisionals, continuations-in-part, reissues and re-examinations
thereof, (iii) all income, royalties, damages and payments now and hereafter due
or payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements thereof, (iv) the right to sue for past, present and future
infringements thereof, and (v) all of Pledgor’s rights corresponding thereto
throughout the world; and
 
(c)           all of its trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, including (i) the trade names, registered trademarks, trademark
applications, registered service marks and service mark applications listed on
Schedule 1, (ii) all extensions, modifications and renewals thereof, (iii) all
income, royalties, damages and payments now and hereafter due or payable under
and with respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (iv) the right to sue for past, present and future
infringements and dilutions thereof, (v) the goodwill of Pledgor’s business
symbolized by the foregoing or connected therewith, and (vi) all of Pledgor’s
rights corresponding thereto throughout the world.
 
 
 

--------------------------------------------------------------------------------

 
2.           Lender Rights and Remedies.  The security interest granted pursuant
to this Agreement is granted in conjunction with the security interest granted
to Lender pursuant to the Loan Agreement and Pledgor hereby acknowledges and
agrees that the rights and remedies of Lender with respect to the security
interest in the Intellectual Property Collateral made and granted hereby are
more fully set forth in the Loan Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein.
 
3.           Pledgor Remains Liable.  Pledgor hereby agrees that, anything
herein to the contrary notwithstanding, Pledgor shall assume full and complete
responsibility for the prosecution, defense, enforcement or any other necessary
or desirable actions in connection with the Intellectual Property Collateral.
 
4.           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement.
 
5.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Georgia, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
 
[Remainder of page intentionally left blank.]
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first
above written.




 
PLEDGOR:
VYSTAR CORPORATION, a Georgia corporation
                 
 
By:
         Name:           Title:               



 
LENDER:
TOPPING LIFT CAPITAL LLC, a Georgia limited liability company
                 
 
By:
       
 Thomas L. Minick, Managing Member
 

 
 
 

--------------------------------------------------------------------------------

 


 


 
 SCHEDULE 1
TO
INTELLECTUAL PROPERTY SECURITY AGREEMENT




1.           Patent Registrations
 
(a)           US number 6,906,126 issued on June 14, 2005
 
(b)           US number 7,056,970 issued on June 6, 2006
 
2.           Trademark Registrations
 
(a)           US serial number 77434800 (registration number 3640830)
 
(b)           US serial number 77434799 (registration number 3640829)
 
(c)           US serial number 77434798 (registration number 3640828)
 
3.           Patent Applications
 
(a)           US application number 11988498 filed June 29, 2010
 
(b)           US application number 12356355 filed January 20, 2009
 
(c)           US application number 11096421 filed April 4, 2005
 
(d)           PCT/US05/25018
 
(e)           PCT/US09/031445
 


 
 

--------------------------------------------------------------------------------

 
 

